[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANT'S MOTION TO APPOINT A SUCCESSOR JUDGE; PLAINTIFF'S MOTION FOR MISTRIAL
This matter was tried to a jury who rendered a verdict in the amount of $45,000.00 on December 14, 2001.1 The trial judge accepted the verdict and ordered that the verdict be recorded. Subsequently, the plaintiff filed a Motion to Set Aside the Verdict. Prior to this motion being heard and decided, the trial judge recused himself from presiding over further proceedings in this matter, based upon a conflict which developed post-trial. Consequently, the plaintiff filed a Motion for Mistrial; the defendant filed a Motion to Appoint a Successor Judge.
At a status conference the parties and the court agreed that this court should proceed under the direction of Stevens v. Hartford Accident Indeminity Co., Inc., 29 Conn. App. 378 (1992), to determine whether or not this proceeding could be completed without prejudice to either side. In the event it could not, a mistrial would be declared. Counsel provided a copy of the trial transcript, which the court has reviewed in its entirety, along with the exhibits presented at trial. Upon completing this review the court concludes that it can consider the plaintiff's Motion to Set Aside without prejudice to either party. Accordingly, the defendant's Motion to Appoint a Successor Judge is granted; the plaintiff's Motion for a Mistrial is denied; and the parties are requested to report to caseflow to schedule argument on the plaintiff's Motion to Set Aside the Verdict.
  BY THE COURT, WOLVEN, JUDGE